Citation Nr: 1539567	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for weakness and tingling of the hands.

2.  Entitlement to service connection for weakness and tingling of the arms and forearms.

3.  Entitlement to service connection for weakness and tingling of the shoulders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.

In April 2015, the Board issued a decision that granted the Veteran's claim for service connection for bilateral carpal tunnel syndrome (CTS) and remanded the three remaining claims on appeal for additional development.  Consistent with the remand directives, the Veteran underwent a VA examination in May 2015 to determine if his symptoms of weakness and tingling of the hands, arms and forearms, and shoulders were distinct, nonservice-connected disabilities and, if so, to determine their etiology.


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf War veteran.

2.  The Veteran's weakness and tingling in his hands is related to his service-connected CTS and not diagnosed as a distinct disability.

3.  The Veteran's weakness and tingling in his arms and forearms is related to his service-connected CTS and not diagnosed as a distinct disability.

4.  An undiagnosed illness manifested by weakness and tingling in the shoulders was incurred during the Veteran's active service in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for service connection for weakness and tingling of the hands have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for service connection for weakness and tingling of the arms and forearms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for service connection for an undiagnosed illness manifested by weakness and tingling of the shoulders have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection

A.  Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

B.  Analysis 

Hands, and Arms and Forearms

For the following reasons, the Board finds that service connection for weakness and tingling of the hands, and arms and forearms is not warranted.

The Veteran brought a claim for these problems in March 2008, five months after his discharge from service.  During the adjudication of these claims, the Veteran was granted service connection for bilateral CTS; however, he maintained that these symptoms were related to a distinct disability for which service connection could be granted.  Thus, to assist the Veteran in substantiating his claims, in April 2015, the Board remanded them for a new VA examination to determine whether they were indeed distinct disabilities or whether they were symptoms of an already service-connected disability.  No such medical determination had been previously made.

In May 2015, the Veteran underwent this VA examination and the examiner determined that it is at least as likely as not that these symptoms are related to the Veteran's CTS, and actually are CTS.  The examiner reached this conclusion based on the consistency of the examinations findings with his past medical examinations and radiographic testing that had diagnosed CTS.  The examiner also noted that these symptoms had no relation to the Veteran's chronic fatigue, fibromyalgia, or shoulder tendonitis.

The Board finds that there is no medical opinion that conflicts with this determination.  The Board also acknowledges that while the Veteran is competent to describe his symptoms, in this case, attribution of those symptoms to a specific diagnosis requires medical knowledge and trainings which the Veteran does not possess; thus, his assertion that the symptoms of weakness and tingling of the hands, and arms and forearms are a distinct disability is given no weight.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).

The evidence does not establish a separate or distinct diagnosis for which service connection may be granted.  The competent evidence establishes that the Veteran's weakness and tingling of the hands, arms and forearms are symptoms of his already service-connected CTS.  

As the Veteran's military personnel records show that he had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War, the Board has also considered the application of 38 C.F.R. § 3.317.  The Veteran's symptoms, however, have been attributed to his already service-connected CTS and therefore they are not related to an undiagnosed illness.  Accordingly, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for weakness and tingling of the hands, and arms and forearms cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

As the preponderance of the evidence is against these claims, there is no doubt to be resolved.  Service connection for weakness and tingling of the hands, and arms and forearms is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


Shoulders

For the reasons that follow, the Board finds that service connection for weakness and tingling of the shoulders is warranted.

As noted above, the Veteran's military personnel records show that he did serve in the Southwest Asia Theater of Operations.  His Southwest Asia service medal with bronze star is prima facie evidence of his service.  VA Form DD 214.  Therefore, he is eligible for consideration of presumptive service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In April 2015, the Board remanded this claim for a VA examination to determine if the symptoms related to a distinct disability or if they were related to an already service-connected disability.  The May 2015 VA examiner acknowledged the Veteran's complaints were subjective in nature and opined that there was no diagnosis for weakness and tingling of the shoulders because there was no pathology upon which to render a diagnosis.  Unlike the claims for weakness and tingling in the hands, arms and forearms (decided above), the examiner did not relate these symptoms to an already service-connected disability.

The Board has reviewed the Veteran's service treatment records and found that they show evidence of joint pain in his shoulders.  The Veteran has been service-connected for the anatomically related conditions of right and left should tendonitis and right and left upper extremity radicular group paralysis; however, as noted above, the Veteran's current symptoms of weakness and tingling were not related to such conditions.  Here, the Board finds the Veteran's complaints of weakness and tingling in the shoulders since 1992 to be credible as these complaints have been consistent since his discharge from service.  Moreover, the Board also notes that the Veteran is competent to report such readily observable symptoms.  See Jandreau, 492 F.3d at 1377.  The Board finds that these symptoms are signs constituting objective indications of a chronic disability that began in service.

Consequently, the Board finds that the requirements of 38 C.F.R. § 3.317 for presumptive service connection for an undiagnosed illness manifested by weakness and tingling in the shoulders have been met, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no affirmative evidence that the undiagnosed illness was not incurred in the military, due to a supervening condition or the result of willful misconduct.  See 38 C.F.R. § 3.317(a)(7).  Service connection for an undiagnosed illness manifested by weakness and tingling in the shoulders is warranted.


ORDER

Service connection for weakness and tingling of the hands is denied.

Service connection for weakness and tingling of the arms and forearms is denied.

Service connection for an undiagnosed illness manifested by weakness and tingling in the shoulders is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


